 Case 6:20-mc-00009-JDK Document 4 Filed 06/04/20 Page 1 of 5 PageID #: 18



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 IN THE MATTER OF                                    §
                                                     §
                                                     §
                                                     §       Case No. 6:20-mc-9-JDK
                                                     §
 JASON LEE VAN DYKE                                  §

                           RESPONSE TO ORDER TO RESPOND

      In obedience to the order of this Honorable Court, Respondent hereby tenders the

 following response:

                                   I.     Disciplinary Actions

 1. The following are copies of all disciplinary actions which cause Respondent to lose the

    right to practice law before any state or federal court, either permanently or temporarily,

    and entered at any time after Respondent was first admitted to practice in the Eastern

    District of Texas:

              Exhibit 1       :         Commission for Lawyer Discipline v. Van Dyke
                                        Cause No. 201707583
              Exhibit 1-A     :         Reciprocal Discipline from D.C. Bar
              Exhibit 1-B     :         Reciprocal Discipline from Colorado Bar (summary,
                                        original order misplaced)

              Exhibit 2       :         Commission for Lawyer Discipline v. Van Dyke
                                        Cause No. CV20-02-85
              Exhibit 2-A     :         Reciprocal Discipline from Colorado Bar

 2. In the interest of full disclosure to this Court, Respondent states that there are disciplinary

    actions based upon the same facts and circumstances contained in Exhibit “2” pending at

    this time. However, these actions have not been finalized and Respondent has not been

    given any particular timeframe for when they are expected to be resolved. Respondent

    recently received and responded to the correspondence from the Georgia Supreme Court




RESPONSE TO ORDER TO RESPOND                                                             Page 1 of 5
 Case 6:20-mc-00009-JDK Document 4 Filed 06/04/20 Page 2 of 5 PageID #: 19



    attached hereto as Exhibit “3” and received the correspondence attached hereto as Exhibit

    “4” from disciplinary counsel in the District of Columbia.

                                II.   Disclosures to the Clerk

 3. Respondent disclosed the matter referenced as Exhibit “1” to the Clerk of the Court by

    First Class U.S. Mail immediately after receiving a copy from his attorney. Although

    Respondent does not have copies of numerous documents due to a major hard drive crash

    which occurred during this time, he recalls doing so because the U.S. District Court for

    the Northern District of Texas had intended to impose reciprocal discipline based upon

    his disclosure to them at or around that time. A copy of that order is attached hereto as

    Exhibit “5”. Discipline was not ultimately imposed upon Respondent in the Northern

    District of Texas and the case remains stayed. A copy of the order entered to that effect is

    attached hereto as Exhibit “6”. Respondent received no correspondence from this court or

    from the other federal district courts to which he had sent a copy of Exhibit “1”.

    Furthermore, Respondent has fully complied with the provisions of Exhibit “1”

    prohibiting him from practice in both state and federal courts during the term of

    suspension.

 4. Respondent sent a copy of the document attached as Exhibit “2” to the Clerk of the Court

    by First Class U.S. Mail on or around May 4, 2020, which is the approximate date upon

    which he received it from his attorney. The reciprocal discipline, imposed for the same

    matter by the Colorado Supreme Court (Exhibit “B-2”), has not yet been tendered

    because the order does not become effective until June 19, 2020. Prior to receiving this

    Court’s order, Respondent had intended to tender that order on that date. See Local Rule

    AT-2(b)(4).




RESPONSE TO ORDER TO RESPOND                                                             Page 2 of 5
 Case 6:20-mc-00009-JDK Document 4 Filed 06/04/20 Page 3 of 5 PageID #: 20



                             III. Matters Not Timely Disclosed

 5. Respondent acknowledges and admits his failure to timely disclose the orders attached as

    Exhibits “1-A” or “1-B” to the clerk. Respondent offers no excuse for this neglect in

    failing to timely disclose because Respondent believes that an attorney should always

    keep himself apprised of the rules of practice in every jurisdiction in which he is licensed.

    However, Respondent feels that this Court is entitled to an explanation for his neglect in

    this regard.

 6. Respondent has been stalked in an ongoing manner by a particularly tenacious and

    vicious individual since March of 2017. Since that time, Respondent has slowly but

    steadily witnessed the complete destruction of a law practice and career that he worked

    hard to build from scratch. He has been alienated from his friends and family, been

    chronically unemployed, and forced to sell his home and begin living in a property

    purchased as a “stop-gap” by his father. Respondent has attempted numerous methods to

    stop the stalking: lawsuits have proven ineffective, pleas to law enforcement have fallen

    on deaf ears, and state bar disciplinary authorities have demonstrated that they do not

    care.

 7. The stalking of Respondent has continued unabated since March of 2017 and the chronic

    stress and anxiety caused by the stalking seriously affected Respondent’s mental health

    and well-being. This was only compounded when Respondent was accused of a

    misdemeanor that he did not commit. That misdemeanor is the subject of the discipline

    imposed by the orders attached as Exhibits 2 and 2-A.

 8. Respondent voluntarily sought mental health counseling beginning in mid-to-late 2017

    and continued with formal counseling, typically consisting of weekly in-person sessions,




RESPONSE TO ORDER TO RESPOND                                                           Page 3 of 5
 Case 6:20-mc-00009-JDK Document 4 Filed 06/04/20 Page 4 of 5 PageID #: 21



    from that time until October of 2019. At that time, Respondent was discharged from

    counseling and resolved to take charge of his own ongoing recovery by attending the

    confidential programs offered by the Lawyer’s Assistance Program of the State Bar of

    Texas (such as “Lawyers Concerned for Lawyers”) in his area. Respondent continued

    attending those programs until they were largely canceled due to the COVID-19

    pandemic, but has continued seeing to his own recovery through therapeutic techniques

    that he learned about during his time in counseling. Respondent intends to return to in-

    person programs such as “Lawyers Concerned for Lawyers” when they resume.

 9. Simply put, in period of Respondent’s life that immediately followed the entry of the

    order attached as Exhibit “1” was an extraordinarily dark time during which Respondent

    felt as through he was completely alone and as if there was no hope for the future. After

    the initial discipline imposed by the State Bar of Texas, Respondent’s focus shifted

    toward trying to reclaim some sense of meaningfulness in life. When the reciprocal

    discipline orders from Colorado and D.C. were received, Respondent simply put them

    “out of sight, out of mind” without first checking to determine whether further

    compliance by him was required after having received those orders.

 10. While Respondent does not offer the problems of his personal life as an excuse, he is

    hopeful that this explanation will provide this Court with understanding of the personal

    challenges faced by Respondent during this period of his life, that it will accept

    Respondent’s sincere apology for neglecting these matters, and that full disclosure will

    provide this Court some security in the knowledge that Respondent does not intend to

    repeat such errors in the future.




RESPONSE TO ORDER TO RESPOND                                                             Page 4 of 5
 Case 6:20-mc-00009-JDK Document 4 Filed 06/04/20 Page 5 of 5 PageID #: 22



                               IV. PRAYER FOR RELIEF

 11. Respondent prays that this Honorable Court enter an order granting Respondent’s motion

    to modify the disciplinary order entered by the Clerk in this case.

                                                    Respectfully submitted,

                                                    /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    E – jasonleevandyke@protonmail.com




RESPONSE TO ORDER TO RESPOND                                                      Page 5 of 5
